Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-12, 15-26 and 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freda et al. (US 2013/0201884).

Regarding claim 1, Freda discloses a method of wireless communication (Freda, paragraph [0002], wireless networks), comprising: 
determining, by a user equipment (UE), whether a first condition of one or more conditions is satisfied, wherein the first condition being satisfied comprises at least one serving cell overlapping a dynamic spectrum sharing (DSS) bandwidth (Freda, paragraph [0080], LTE coexistence with secondary users in DSS bands may include the use of coexistence gaps/silent periods in an LTE transmission; paragraph [0110], sensing performed by WTRU to detect the presence of secondary signals, determine duty cycle configuration, manage the coexistence of systems in the DSS bands; paragraph [0260], WTRU may first evaluate whether the configuration is for a supplementary cell and applies to the shared spectrum band); and 
performing, by the UE, physical downlink control channel (PDCCH) monitoring associated with a first cell of the at least one serving cell (Freda, paragraph [0234], onDuration timer of DRX specifies the amount of the WTRU should monitor the PDCCH; paragraph [0249], WTRU may monitor the PDCCH on the primary cell during the DRX active time as well as the PDCCH on the supplementary cell; during LTE off periods of DRX, only resources on the supplementary cell are scheduled) based on a determination that the first condition of the one or more conditions is satisfied (Freda, paragraph [0253], WTRU may be expected to follow operating procedures for the operating mode of a cell; paragraph [0080], LTE coexistence with secondary users in DSS bands may include the use of coexistence gaps/silent periods in an LTE transmission; paragraph [0110], sensing performed by WTRU to detect the presence of secondary signals, determine duty cycle configuration, manage the coexistence of systems in the DSS bands; paragraph [0260], WTRU may first evaluate whether the configuration is for a supplementary cell and applies to the shared spectrum band; paragraph [0264], upon receiving a supplementary cell reconfiguration, the WTRU may be to stop the active operating mode in order to effect the requested change).  

Regarding claim 2, Freda discloses the method of claim 1, wherein performing the PDCCH monitoring based on the determination reduces PDCCH monitoring of the first cell for carrier aggregation (Freda, paragraph [0080], LTE coexistence with secondary users in DSS bands may include the use of coexistence gaps/silent periods in an LTE transmission; paragraph [0234], onDuration timer of DRX specifies the amount of the WTRU should monitor the PDCCH; paragraph [0249], WTRU may monitor the PDCCH on the primary cell during the DRX active time as well as the PDCCH on the supplementary cell; during LTE off periods of DRX, only resources on the supplementary cell are scheduled).  

Regarding claim 3, Freda discloses the method of claim 2, wherein the PDCCH monitoring of the first cell is reduced by performing the PDCCH monitoring, based on the determination, for a second cell (Freda, paragraph [0080], LTE coexistence with secondary users in DSS bands may include the use of coexistence gaps/silent periods in an LTE transmission; paragraph [0234], onDuration timer of DRX specifies the amount of the WTRU should monitor the PDCCH; paragraph [0249], WTRU may monitor the PDCCH on the primary cell during the DRX active time as well as the PDCCH on the supplementary cell; during LTE off periods of DRX, only resources on the supplementary cell are scheduled).  

Regarding claim 4, Freda discloses the method of claim 1, wherein the first cell comprises a primary cell or a secondary cell (Freda, paragraph [0080], LTE coexistence with secondary users in DSS bands may include the use of coexistence gaps/silent periods in an LTE transmission; paragraph [0234], onDuration timer of DRX specifies the amount of the WTRU should monitor the PDCCH; paragraph [0249], WTRU may monitor the PDCCH on the primary cell during the DRX active time as well as the PDCCH on the supplementary cell; during LTE off periods of DRX, only resources on the supplementary cell are scheduled).  

Regarding claim 5, Freda discloses the method of claim 4, wherein the primary cell comprises a primary cell of a master cell group (MCG) or a primary secondary cell of a secondary cell group (SCG) (Freda, paragraph [0211],  small cells under control of the same macro cell [master cell]; paragraph [0249], WTRU may monitor the PDCCH on the primary cell during the DRX active time as well as the PDCCH on the supplementary cell; during LTE off periods of DRX, only resources on the supplementary cell are scheduled).  

Regarding claim 6, Freda discloses the method of claim 1, further comprising: 
disabling, by the UE based on the first condition being satisfied, cross-carrier scheduling of data in another cell by one or more PDCCHs received in the at least one serving cell (Freda, paragraph [0259], modified cross-carrier scheduling rules for supplementary cells; paragraph [0260], WTRU determines the PDCCH configuration for supplementary cells, and if WTRU is not configured for cross carrier scheduling; Table 8: Cross carrier scheduling allowed Boolean, Cross-carrier scheduled Serving Cell ID Integer).  

Regarding claim 7, Freda discloses the method of claim 6, wherein the another cell in which cross-carrier scheduling of data is disabled comprises a serving cell of the at least one serving cell that collides with the DSS bandwidth (Freda, paragraph [0080], LTE coexistence with secondary users in DSS bands may include the use of coexistence gaps/silent periods in an LTE transmission; paragraph [0260], WTRU may first evaluate whether the configuration is for a supplementary cell and applies to the shared spectrum band).  

Regarding claim 8, Freda discloses the method of claim 6, wherein the at least one serving cell comprises the first cell, a primary cell, or a secondary cell (Freda, paragraph [0080], LTE coexistence with secondary users in DSS bands may include the use of coexistence gaps/silent periods in an LTE transmission; paragraph [0234], onDuration timer of DRX specifies the amount of the WTRU should monitor the PDCCH; paragraph [0249], WTRU may monitor the PDCCH on the primary cell during the DRX active time as well as the PDCCH on the supplementary cell; during LTE off periods of DRX, only resources on the supplementary cell are scheduled).  

Regarding claim 9, Freda discloses the method of claim 6, wherein disabling the cross-carrier scheduling occurs independent of network signaling (Freda, paragraph [0263], each WTRU may have a local store of supplementary cell configurations corresponding to each operating mode).  

Regarding claim 10, Freda discloses the method of claim 1, further comprising: 
determining, at the UE, that a second condition of the one or more conditions is satisfied (Freda, paragraph [0080], LTE coexistence with secondary users in DSS bands may include the use of coexistence gaps/silent periods in an LTE transmission; paragraph [0260], WTRU may first evaluate whether the configuration is for a supplementary cell and applies to the shared spectrum band; paragraph [0264], upon receiving a supplementary cell reconfiguration, the WTRU may be to stop the active operating mode in order to effect the requested change; paragraph [0267], network may signal the operating mode to use); and 
using, by the UE based on the second condition being satisfied, cross-carrier scheduling based on PDCCH from a second cell to schedule data for the first cell (Freda, paragraph [0259], modified cross-carrier scheduling rules for supplementary cells; paragraph [0260], WTRU determines the PDCCH configuration for supplementary cells; Table 8: Cross carrier scheduling allowed Boolean, Cross-carrier scheduled Serving Cell ID Integer).  

Regarding claim 11, Freda discloses the method of claim 10, wherein the second condition being satisfied comprises the first cell overlapping the DSS bandwidth (Freda, paragraph [0080], LTE coexistence with secondary users in DSS bands may include the use of coexistence gaps/silent periods in an LTE transmission).  

Regarding claim 12, Freda discloses the method of claim 10, wherein the first cell comprises a primary cell or a secondary cell (Freda, paragraph [0080], LTE coexistence with secondary users in DSS bands may include the use of coexistence gaps/silent periods in an LTE transmission; paragraph [0234], onDuration timer of DRX specifies the amount of the WTRU should monitor the PDCCH; paragraph [0249], WTRU may monitor the PDCCH on the primary cell during the DRX active time as well as the PDCCH on the supplementary cell; during LTE off periods of DRX, only resources on the supplementary cell are scheduled).  

Claims 15-26 are rejected under substantially the same rationale as claims 1-12, respectively.  Freda further discloses at least one processor; and a memory coupled to the at least one processor in paragraph [0060]. 

Claim 29 is rejected under substantially the same rationale as claim 1.   Freda further discloses program code executable by a computer in paragraph [0305]. 

Claim 30 is rejected under substantially the same rationale as claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13-14 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freda in view of Kim et al. (US 2021/0368447).

Regarding claim 13, Freda discloses the method of claim 10, wherein: 
the second cell does not overlap the DSS bandwidth (Freda, paragraph [0259], there be may [and, thus, may not be] overlapping geographic coverage areas for different technologies).  

Freda does not explicitly disclose, but Kim discloses the PDCCH from the second cell comprises non-fallback downlink control information (DCI) associated with DCI format 1_1 or 0_1 (Kim, paragraph [0077], DCI format 1_1 used as non-fallback DCI).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the PDCCH from the second cell comprises non-fallback downlink control information (DCI) associated with DCI format 1_1 or 0_1 in the invention of Freda.  The motivation to combine the references would have been to conform to well known standards.


Regarding claim 14, Freda in view of Kim discloses the method of claim 12, wherein, based on the second condition being satisfied: 
when the first cell comprises the primary cell (Freda, paragraph [0249], WTRU may monitor the PDCCH on the primary cell during the DRX active time as well as the PDCCH on the supplementary cell; during LTE off periods of DRX, only resources on the supplementary cell are scheduled)

Freda does not explicitly disclose, but Kim discloses when the first cell comprises the secondary cell, one or more fallback DCIs associated with DCI format 1_0 or 0_0 for the first cell are received in the first cell (Kim, paragraph [0076], DCI format 1_0 used as fallback DCI); and 
when the first cell comprises the primary cell, one or more fallback DCIs for the first cell and one or more other DCIs for the first cell are received in the first cell, the one or more other DCIs for the first cell are distinct from non-fallback DCIs for the first cell (Kim, paragraph [0071], UE performs monitoring on a fallback DCI format and a non-fallback DCI format; paragraph [0208], Pcell, PScell).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for one or more fallback DCIs associated with DCI format 1_0 or 0_0 for the first cell to be received in the first cell in the invention of Freda.  The motivation to combine the references would have been to conform to well known standards.

Claims 27-28 are rejected under substantially the same rationale as claims 13-14, respectively.  


Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive.
Applicant asserts that Freda does not disclose “determining … whether a first condition of one or more conditions is satisfied, wherein the first condition being satisfied comprises at least one serving cell overlapping a dynamic spectrum sharing (DSS) bandwidth,” as recited in claim 1.  However, this is incorrect.  Freda discloses, for example, in paragraph [0110], sensing performed by WTRU to detect the presence of secondary signals, to determine duty cycle configuration and manage the coexistence of systems in the DSS bands, and in paragraph [0260], that a WTRU may first evaluate whether the configuration is for a supplementary cell and applies to the shared spectrum band.
Applicant further asserts that Freda does not disclose “performing … physical downlink control channel (PDCCH) monitoring associated with a first cell of the at least one serving cell based on a determination that the first condition of the one or more conditions is satisfied.  However, this is incorrect.  Freda discloses, for example, in paragraph [0234], that the onDuration timer of DRX specifies the amount of the WTRU should monitor the PDCCH; and in paragraph [0249], that a WTRU may monitor the PDCCH on the primary cell during the DRX active time as well as the PDCCH on the supplementary cell; while during LTE off periods of DRX, only resources on the supplementary cell are scheduled.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466